Citation Nr: 1710270	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-24 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for prostate cancer from February 25, 2013, to September 1, 2013.

2.  Whether a reduction in rating for prostate cancer, effective September 1, 2013, was proper.

3.  Entitlement to an evaluation in excess of 60 percent for prostate cancer from September 1, 2013.

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to prostate cancer.

6.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to exposure to herbicide agents.

7.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This appeal is before the Board of Veterans' Appeals (Board) from June 2013, February 2014, and April 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

Claims for service connection for an acquired psychiatric disorder were the subject of prior finals denials by VA.  The RO considered the claim reopened and scheduled a VA examination.  As the prior claims did not include a claim of service connection secondary to prostate cancer, the Board concurs with this determination and will not address the new and material evidence aspect of this matter further in this appeal.  

Because the Veteran lives in Puerto Rico, VA has ordered Spanish-to-English translations entered into the record of many of the treatment records and statements discussed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2014 rating decision retroactively reduced the Veteran's evaluation for prostate cancer from 100 percent to 60 percent for the period from February 25, 2013, to September 1, 2013 without giving the Veteran prior notice.

2.  As of September 1, 2013, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his prostate cancer residuals have approximated urine leakage requiring absorbent materials which must be changed more than 4 times per day.

3.  For the period from September 1, 2013, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his prostate cancer residuals have not been productive of renal dysfunction.

4.  Erectile dysfunction is not productive of a penile deformity.

5.  An acquired psychiatric disorder is not related to prostate cancer or otherwise related to service.

6.  In an April 2009 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for hypertension.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

7.  Evidence received since the April 2009 final decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of in-service event, disease, or injury related to hypertension.

8.  The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction in rating for prostate cancer from 100 percent to 60 percent for the period from February 25, 2013, to September 1, 2013, was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  The reduction in rating for prostate cancer effective September 1, 2013, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for an evaluation in excess of 60 percent for prostate cancer, from September 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

4.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2016).

5.  The criteria for service connection for an acquired psychiatric disability, to include as secondary to prostate cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  Evidence received since a final April 2009 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for hypertension is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2016).

7.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2014.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran and relevant records from the Social Security Administration.  

The Veteran was provided VA examinations of his prostate cancer and erectile dysfunction in February 2013, January 2014, and March 2016, of his hypertension in January 2014, and of his mental health in March 2016.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Following this, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In February 2013, the RO issued the Veteran a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing. 

The Veteran did not request a hearing, nor did he submit evidence during the 60-day period.  In a June 2013 rating decision, the RO reduced the prostate cancer rating.  The effective date of the reduction was September 1, 2013, which was after the last day of the month in which the 60-day period from the June 7, 2013 notice of the rating action ended.  See 38 C.F.R. § 3.105(e).  

After the RO issued its decision, the Veteran made a June 2013 hearing request, which the RO construed as part of the Veteran's appeal.  A hearing before a Decision Review Officer was scheduled for November 2014, but before that time the Veteran withdrew his request in a June 2014 statement.  

Therefore, VA has satisfied its duties to notify and assist, and has complied with the procedural due process requirements of 38 C.F.R. § 3.105(e).  Further development efforts would serve no useful purpose and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Prostate Cancer:  From February 25, 2013, to September 1, 2013

The Veteran both disputes a reduction in his prostate cancer rating and claims an increased rating.  The Veteran is currently in receipt of a 60 percent rating for prostate cancer, effective February 25, 2013. 

The Veteran was originally rated at 100 percent for prostate cancer.  In a February 2013 rating action, the RO proposed a reduction of this rating to 40 percent.  In a June 2013 rating decision the rating was reduced to 40 percent effective September 1, 2013.  The Veteran appealed the June 2013 decision claiming both an improper reduction and entitlement to an increased rating.  Subsequently, in a February 2014 rating decision, the Veteran was granted an increase to the evaluation of prostate cancer residuals from 40 percent to 60 percent.  The effective date of this increase was February 25, 2013.  At the time of this decision, however, the Veteran was in receipt of a 100 percent evaluation for prostate cancer for the period from February 25, 2013, to September 1, 2013, the prior effective date of the reduction from 100 percent to 40 percent.  In issuing this decision, the RO retroactively reduced the rating from 100 percent to 60 percent for the period from February 25, 2013, to September 1, 2013, without the procedural due process and required notice described above.  The Board presumes this reduction was inadvertent and the result of a clerical error.

As to the period from February 25, 2013, to September 1, 2013, the Board finds that the reduction in rating was improper and erroneous.  The Veteran was not provided with proper notice, and he is therefore entitled to restoration to his prior 100 percent evaluation for prostate cancer for the period from February 25, 2013 to September 1, 2013, the original effective date of his reduction from 100 percent.  While the Veteran did not explicitly appeal this reduction, the Board finds that the Veteran's appeal of an increased rating nevertheless encompasses the higher rating he is entitled to on procedural grounds.  As the Board herein restores the Veteran's evaluation to 100 percent for this period, the Board must next address the propriety of the original reduction effective September 1, 2013, and his entitlement to an evaluation in excess of 60 percent for the period thereafter.

Prostate Cancer:  Reduction Effective September 1, 2013

The Veteran disputes the reduction of his evaluation for prostate cancer.  The Board notes that in a June 2016 statement of the case, the RO characterized this claim as one of clear and unmistakable error.  The reduction was decided in a June 2013 rating decision and the Veteran indicated disagreement in a July 2013 statement.  The Board therefore reviews the decision de novo.

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Renal dysfunction warrants a noncompensable rating for albumin and casts with history of acute nephritis, or hypertension noncompensable under Diagnostic Code 7101.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted for constant or recurring albumin with hyaline and granular casts or red blood cells, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.  

For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  

For urinary leakage, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day warrants a 20 percent rating.  

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc per second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.

The Veteran underwent a VA examination in February 2013.  The examiner found that his prostate cancer was in remission and there was no evidence of metastasis.  The Veteran reported urinary incontinence and erectile dysfunction as active residuals of prostate cancer.  The examination report notes that he exhibited voiding dysfunction resulting in urinary leakage requiring absorbent material which must be changed 2 to 4 times per day.  The use of an appliance was not required.  His urinary frequency resulting in a daytime voiding interval between 1 and 2 hours and awakening to void 3 to 4 times nightly.  There were no symptoms of obstructive voiding or recurrent symptomatic urinary tract or kidney infections.  There were no further residuals of prostate cancer noted.

The Board finds that the rating reduction in rating for prostate cancer, effective September 1, 2013, was proper.  The evidence establishes that the Veteran's cancer had improved by going into remission.  There is no record evidence of any local reoccurrence or metastasis of his prostate cancer as of as of September 1, 2013.  Under Diagnostic Code 7528, in the absence of local reoccurrence or metastasis, the Veteran's condition is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  The evidence is therefore clear that the Veteran's condition improved, warranting a decrease from his prior 100 percent rating.  The Board below addresses whether the Veteran is entitled to an increased evaluation for the period after September 1, 2013.

Prostate Cancer:  From September 1, 2013.

The Veteran claims an increase to his evaluation for prostate cancer during this period.  He is currently assigned a 60 percent rating.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

VA treatment records reflect that in September 2013 the Veteran had no recurrences of cancer.  He had residuals of incontinence and erectile dysfunction.  With medication he reported no voiding symptoms except incontinence.  Subsequent treatment records reflect that the Veteran continued to exhibit incontinence and erectile dysfunction without any recurrence of cancer or other residuals.

The Veteran underwent a VA examination in January 2014.  He reported worsening urinary incontinence.  Prostate cancer was in remission, and his most recent treatment was brachytherapy in 2009.  His voiding dysfunction caused urine leakage requiring absorbent material which must be changed more than 4 times per day.  It did not require an appliance.  His daytime voiding interval was between 1 and 2 hours and he awoke to void 3 to 4 times nightly.  There were no signs or symptoms of obstructed voiding.  There was no history of recurrent symptomatic urinary tract or kidney infections.  There were no further residuals of prostate cancer noted.  The examiner found that the Veteran's prostate cancer residuals did not impact his ability to work.

The Veteran underwent another VA examination in March 2016.  He reported erectile dysfunction and urinary incontinence.  He further reported pain in the genital area.  Prostate cancer was in remission, and his most recent treatment was brachytherapy in 2010.  He exhibited voiding dysfunction as a residual which required absorbent material which must be changed more than 4 times daily.  Voiding dysfunction did not require the use of an appliance.  His daytime voiding interval was less than one hour and his nighttime awakening was 3 to 4 times nightly.  There were no signs or symptoms of obstructed voiding.  There was no history of recurrent symptomatic urinary tract or kidney infections.  There were no further residuals of prostate cancer noted.  The examiner found that the Veteran's prostate cancer residuals did not impact his ability to work.

The Board finds that an evaluation in excess of 60 percent is not warranted for the Veteran's prostate cancer residuals.  His current 60 percent evaluation is based on urine leakage requiring absorbent materials which must be changed more than 4 times per day.  In the absence of local recurrence or metastasis of prostate cancer, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  His current 60 percent evaluation is the maximum schedular evaluation based on voiding dysfunction, and there is no indication that he exhibits any renal dysfunction.  For these reasons, the Board finds that an evaluation in excess of 60 percent is not warranted for the Veteran's prostate cancer residuals.

Erectile Dysfunction

The Veteran claims a compensable rating for erectile dysfunction.

The Veteran's erectile dysfunction is currently rated as noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power," to rate the Veteran's erectile dysfunction indicates that this specific disability is not addressed in the rating schedule, and that the service-connected erectile dysfunction has thusly been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. § 4.31.

VA treatment records routinely mention the Veteran's erectile dysfunction and its varying response to medication.  At no time are any symptoms noted beyond the ability to maintain an erection.

In a February 2013 letter, the Veteran's private physician noted that he presents with erectile dysfunction.

At his January 2014 VA examination for prostate cancer residuals, the Veteran reported erectile dysfunction partially responsive to medication.

The Veteran underwent a VA examination in March 2016.  He reported an inability to sustain an erection, which he medicates with natural remedies.  He stated he was able to sustain an erection with the use of medication.  The penis and testes were normal on physical examination.  There was no functional limitation beyond the inability to sustain an erection.

The Board finds that a compensable rating is not warranted.  A higher rating under Diagnostic Code 7522 is warranted when there is a deformity of the penis.  There was no penile deformity found at the March 2016 VA examination.  The Veteran presented no evidence of penile deformity at any time, nor has he presented evidence of any symptom beyond erectile dysfunction, for which he receives a special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a).  For these reasons, the Board finds that a compensable rating for erectile dysfunction is not warranted.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's prostate cancer residuals and erectile dysfunction.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including urine leakage, urinary frequency, and erectile dysfunction, are specifically contemplated by or the anticipated consequences of the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his prostate cancer residuals and erectile dysfunction are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Acquired Psychiatric Disability

The Veteran claims service connection for an acquired psychiatric disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any psychiatric disability.

Private treatment records reflect that in April 2001 the Veteran developed depression symptoms due to his unemployment.  He reported flashbacks and hallucinations related to service in Vietnam.  He was diagnosed with severe major depressive disorder with psychosis and posttraumatic stress disorder (PTSD).

In a March 2002 claim for a nonservice-connected pension, the Veteran reported that he suffered from a nervous condition.

The Veteran's private psychiatrist provided a March 2002 report in connection with his claim for disability benefits from the Social Security Administration.  The report states that his symptoms began in September 1999 and that he began treatment in September 2000, at which time he presented with sadness, anguish, anxiety, crying, irritability, loss of interest, insomnia, poor concentration and memory, periods of disorientation, carelessness with appearance, low self-esteem, hopelessness, poor impulse control, flashbacks from Vietnam, and recurrent ideas of death.  The report noted that the Veteran developed severe depression when he was laid off after working his job for 28 years.  This caused insomnia, irritability, and sadness.  The psychiatrist noted diagnoses of severe major depression with psychotic traits and PTSD.

The Veteran underwent a VA examination for PTSD in May 2002.  He reported that he had been undergoing psychiatric treatment since first beginning such treatment in 2000.  He reported recurrent periods of depression.  He served at an airfield in Vietnam, did not engage in direct combat, and was unable to describe a specific traumatic event in detail.  He stated that his base camp was exposed several times to bombing and mortar attacks.  He saw several severely wounded soldiers, as well as some corpses that were brought to the base.  He was not observed to be anxious, distressed, or depressed when talking about his experiences in Vietnam, and he did not report feeling intense fear, helplessness, or horror at the time he experienced the events.  The examiner found that the Veteran's psychiatric disability did not meet the criteria for PTSD because he was unable to specify or describe in detail any combat incident.  Instead, the examiner diagnosed recurrent major depressive disorder, precipitated by the loss of the Veteran's job two years prior.  This opinion was based on the persistence and consistency of current depressive symptoms over the two year period following the loss of his job.  The examiner found that the Veteran exhibited moderate symptoms and moderate difficulty in social and occupational functioning.

The Veteran underwent a general medical VA examination in September 2002.  He was diagnosed with a history of anxiety with depression.

VA treatment records reflect that in September 2002 the Veteran underwent a mental health screening.  He was diagnosed with continuous alcohol dependence and an anxiety state.

In a prior October 2007 claim, the Veteran stated that his claim for disability due to severe depression was approved by the Social Security Administration in 2002.  He stated his belief that this mental health condition was the result of latent untreated PTSD.

In a July 2008 statement, the Veteran reported two stressors that he believed caused his PTSD.  In the first, he reported that in February 1970 his vehicle broke down and he hand his company had to spend the night in a Vietnamese village fearing for his life.  In the second, the Veteran described guard duty every two days in which he observed the continuous use of flares all night, artillery sounds throughout the night, and shooting towards the base created tension, anxiety, and insomnia.  He reported that he has flashbacks relating to this guard duty.

In a separate July 2008 statement, the Veteran reported a third stressor, that in May 1970 while driving a military vehicle he hit a civilian riding a motorcycle who lost his life due to the accident.

In a July 2008 statement, the Veteran's friend reported that he corresponded with the Veteran while he was in Vietnam.  He further reported that the Veteran sounded very psychologically insecure and stressful while in Vietnam, that the letters were disturbing and worrisome, and that he was a totally different person when he returned from the war.

Private treatment records reflect that the Veteran was treated for severe depression in February 2008.  The records consist of largely illegible handwriting.  That which is legible does not indicate any cause of the Veteran's depression or relate it to service or to his prostate cancer.  He continued treatment from May through December 2008.

In a February 2013 letter, the Veteran's private physician reported that his prostate cancer, urinary problems, and erectile dysfunction have resulted in the aggravation of his depression.  The disabilities cause depressed mood, frustration, irritability, sleep difficulties, decreased interest and pleasure in normal activities, fatigue, low energy, concentration and memory problems, isolation, and feelings of worthlessness.  The physician opined that it was at least as likely as not that his condition had aggravated secondary to his prostate cancer.  

The Veteran underwent a VA examination in March 2016.  He reported mood swings and sleeping difficulties.  He reported a history of heavy drinking, consuming one liter of vodka or rum each weekday.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation or mood.  The examiner confirmed the Veteran's diagnoses of alcohol use disorder and alcohol induced depressive disorder.  These disabilities were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or which are controlled by medication.  The examiner opined that it was less likely than not that the Veteran's psychiatric disorder was proximately due to or the result of his prostate cancer.  This opinion was based on the rationale that the diagnoses are related to the Veteran's alcohol abuse and related economic stressors reported during treatment.  The examiner noted that these psychiatric disabilities significantly predated his prostate cancer diagnosis.  As to the February 2013 opinion of the Veteran's private physician, the examiner found no mental status examination on which this opinion was based, and further noted that the Veteran's private physician is not a mental health provider and therefore does not have expertise to perform a complete mental assessment.

The Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to prostate cancer or otherwise related to service.  The opinion of the VA examiner is more probative than the opinion of the Veteran's private physician because the former is significantly more consistent with his treatment records.  His mental health diagnoses were established well before he was diagnosed with prostate cancer, and these diagnoses were explicitly related to his unemployment and alcohol abuse.  Aside from the letter from his private physician, there are no treatment records indicating that prostate cancer caused or aggravated his mental health problems.  Furthermore, the VA examination prior to the Veteran's prostate cancer diagnosis found moderate impairment, while the March 2016 VA examiner found only mild symptoms.  There cannot have been aggravation of a disability over a period where that disability has improved.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to prostate cancer or otherwise related to service, and service connection is therefore denied.

Hypertension

The Veteran seeks to reopen his claim for service connection for hypertension.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for service connection for hypertension was originally denied in an April 2009 rating decision on the grounds that there was no event, incident, or injury in service related to hypertension.  Specifically, the rating decision noted that despite the Veteran's presumed exposure to herbicide agents, hypertension is not one of the disabilities for which service connection is available on a presumptive basis based on exposure to herbicides under 38 C.F.R. § 3.309(e).  The Veteran neither appealed this decision nor submitted any relevant evidence within the one-year appeal period.  The Board therefore finds that the decision became final.

VA treatment records reflect that in August 2009 the Veteran had uncontrolled hypertension, but he reported that it was an unusually high reading that day.  In September 2009, December 2009, August 2010, and February 2011 he was noted to have controlled hypertension.  In August 2011 the Veteran's hypertension was uncontrolled, which the Veteran attributed to his preference for Chinese food and high salt intake.  Hypertension was again noted as uncontrolled in April 2012 and January 2013.  In August 2013 and January 2014, the Veteran attributed his uncontrolled hypertension to current anxiety.

In a February 2013 letter, the Veteran's private physician stated that the Veteran reported his hypertension was diagnosed around the same time as his prostate cancer diagnosis.  The physician further stated that his hypertension had aggravated to the point that he was on four different medications and still had uncontrolled hypertension.  

The Veteran underwent a VA examination in January 2014.  He reported being diagnosed with hypertension around 10 years prior.  The examiner opined that hypertension was less likely than not related to service.  This opinion was based on the rationale that treatment records show a diagnosis in 2003 and there were no records of hypertension while in service.

The Board finds that the evidence submitted since the April 2009 final denial is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial.  The medical evidence does not establish any in-service incident to which hypertension could be related, nor does it establish a relationship with a service-connected disability.  In the February 2013 letter the Veteran's physician reported the Veteran's comment that he was diagnosed with hypertension around the same time as his prostate cancer.  Even though this statement is demonstrably false, as the Board must take it as true there is nothing indicating any relationship between the two.  The Veteran's private physician noted that his hypertension had worsened, but no reason for this worsening was offered.  The Board therefore finds no new evidence that is not cumulative to evidence considered in the April 2009 final denial, and the Veteran's claim is therefore not reopened.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Social Security Administration records indicate that as of September 2007, the Veteran was considered disabled based on a primary diagnosis of affective disorders with no secondary diagnoses.  

In his January 2014 claim for TDIU, the Veteran reported that he became too disabled to work in January 2000, which is when he last worked.  He stated that all his service-connected disabilities prevented him from maintaining employment.

The Veteran is in receipt of a 60 percent evaluation for his prostate cancer residuals and a noncompensable evaluation for his erectile dysfunction.  He has no other service-connected disabilities.  He therefore meets the schedular criteria under 38 C.F.R. § 4.16(a). 

The Board finds that the evidence weighs against a finding that the Veteran's service connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.  While the Veteran receives disability benefits from the Social Security Administration, these benefits are wholly related to mental health disabilities, for which service connection is herein denied.  To the extent that his prostate cancer rendered him unemployable prior to remission, during that time he was in receipt of a 100 percent evaluation.  Since his rating was reduced, his symptoms have consisted entirely of voiding dysfunction and erectile dysfunction.  None of the VA examiners who examined him subsequent to his reduction found that his disability impaired his ability for employment.  Furthermore, the Veteran has not provided any reason why his voiding dysfunction and erectile dysfunction prevent him from maintaining employment.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's service connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation, and a TDIU is denied.


[CONTINUED ON NEXT PAGE]






ORDER

The reduction in rating from for prostate cancer from 100 percent to 60 percent for the period from February 25, 2013, to September 1, was improper, and restoration of a 100 percent rating is granted, subject to the laws and regulations governing the payment of VA benefits.

The reduction in rating from for prostate cancer effective September 1, 2013, was proper, and restoration of a higher rating is denied.

For the period from September 1, 2013, an evaluation in excess of 60 percent for prostate cancer is denied.

An initial compensable evaluation for erectile dysfunction is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to prostate cancer, is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for hypertension is denied.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


